office_of_chief_counsel internal_revenue_service memorandum number release date cc fip scaf-148328-04 uilc date date third party communication none date of communication not applicable to associate area_counsel salt lake city small_business self-employed from acting chief branch office of the associate chief_counsel financial institutions products subject submission processing under sec_847 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend a dollar_figureb dollar_figurec dollar_figured dollar_figuree year year year ----------------- --------------- ----------------- ----------------- --------------------- ------- ------- ------- ------- ------- ------- ------- ------- year year year year year year scaf-148328-04 this memorandum is divided into four sections the first involves item dealing with insurance_company w in a more detailed fact context item sec_2 and relating to insurance_companies x y and z involve more general inquiries item insurance_company w issue payments described in sec_847 as a result of a marginal tax_rate increase and certain audit adjustments is insurance_company w entitled to a restoration of its special estimated_tax year ------- ------- conclusion insurance_company w is entitled to the restoration of a special estimated_tax payment setp as described in sec_847 as a result of the interplay of the sec_11 rate increase which occurred in and sec_847 the insurance_company is also entitled to a restoration of a setp following certain audit adjustments the amounts restored to the setp account will be treated as estimated_tax payments under sec_6655 pursuant to the time limits set forth in sec_847 that is in the subsequent corresponding 16th year regular estimated_tax payments for example those estimated_tax payments made in year through year are subject_to a claim for credit or refund under the provisions of sec_6511 facts w is an insurance_company subject_to tax under subchapter_l of the internal_revenue_code w discounts its unpaid_losses under sec_846 w files its federal_income_tax returns on a calendar_year basis for the tax years year through year w claimed deductions pursuant to sec_847 by making the setps described in sec_847 further w established and maintained a special loss discount account slda under w contends that notwithstanding the fact that it paid all of the sec_847 tax required in the memorandum dated a attached to your request for assistance the during year w elected to file its federal_income_tax returns in accordance scaf-148328-04 sec_847 for the tax years year through year w reported income under sec_847 as it removed amounts from the slda and offset its resulting tax_liability by using its setp account amounts previously paid the setp account was correspondingly reduced in the tax returns for the years year through year w reversed the full amount of the slda it had previously deducted under sec_847 following details are set forth with the provisions of sec_847 from year through year w reported in its u s consolidated federal_income_tax returns forms deductions allowable under sec_847 in the amount of dollar_figuree the amount was added to w’s slda from year through year the entire discount reversed and w included dollar_figuree of income on its consolidated federal_income_tax return page of the attached memorandum states that as of the end of year w’s slda is zero to be paid for the applicable periods w has been double-taxed in the amount of dollar_figured because of the internal revenue service’s errors in maintaining the setp account of this amount dollar_figurec of the perceived deficiency in the setp account related to the audit adjustments made to w’s tax years year - year and dollar_figureb related to the marginal_rate change from to in as a result of these errors made by the service in maintaining the setp account the account did not contain sufficient funds to satisfy tax_liabilities as a result of the reversal of the deduction into gross_income pursuant to sec_847 since the account did not contain sufficient funds the liability resulting from the reversal of the sec_847 deduction into gross_income was satisfied by the service applying dollar_figured of regular estimated_tax payments w contends that the service should correct the relevant sec_847 tax accounts to reflect the adjustments mandated by sec_847 once the accounts are reconciled dollar_figured of regular estimated_tax payments will be freed up and available for refund w further indicated that it is not requesting a refund of the setp but instead seeks a refund of the dollar_figured of regular estimated_taxes that the service improperly applied to cover a perceived deficiency in its setp account the perceived shortfall occurred because the service did not adjust the setp as required by sec_847 and sec_847 respectively for audit adjustments and the marginal_rate change w was subject_to tax at the regular corporate rates w did not increase its beginning balance of its setp account on its form_8816 special loss discount account and special estimated_tax payments for insurance_companies law for taxable years beginning after date sec_847 allows an insurance_company that is required to discount unpaid_losses as defined in sec_846 a in sec_11 was amended to increase the corporate tax_rate from to sec_847 provides in part that the deduction under sec_847 shall be scaf-148328-04 deduction for the taxable_year if special estimated_tax payments setp are made as required by sec_847 this deduction cannot exceed i the excess of - a the undiscounted_unpaid_losses as defined in sec_846 attributable to losses_incurred in taxable years beginning after date over b the related discounted_unpaid_losses determined under sec_846 less ii any amounts deducted under this paragraph in a preceding tax_year allowed only to the extent that such a deduction would result in a tax_benefit for the taxable_year for which such a deduction is allowed or for any carryback_year in addition the deduction is allowable only if setps are made in an amount equal to the tax_benefit attributable to such a deduction on or before the due_date determined without regard to extensions for filing the return for the taxable_year for which the deduction is allowed if amounts are included in gross_income under paragraph for any taxable_year and an additional tax is due for such year or any other year as a result of such inclusion an amount of special estimated_tax payments equal to such additional tax shall be applied against such additional tax if after such payment is so applied there is an adjustment reducing the amount of such additional tax in lieu of any credit or refund for such a reduction a special estimated_tax payment shall be treated as made in an amount equal to the amount otherwise allowable as a credit or refund to the extent that a special estimated_tax payment is not used to offset additional tax due for any of the first taxable years beginning after the year for which the payment was made such special estimated_tax payment shall be treated as an estimated_tax payment made under sec_6655 for the 16th year after the year for which the payment was made sec_847 provides that each company that is allowed a deduction under sec_847 shall for purposes of this part establish and maintain a special loss discount account slda account for each taxable_year an amount equal to the amount allowed as a deduction for the taxable_year under paragraph subtracted for the taxable_year from the special loss discount account and included in gross_income respect to losses_incurred in each taxable_year over the amount of the excess referred to in paragraph with respect to losses_incurred in that year and b any amount improperly subtracted from the special loss discount account under subparagraph a to the extent the special estimated_tax payments were used with respect to such amount a the excess if any of the amount in the special loss discount account with sec_847 provides that there shall be added to the special loss discount sec_847 provides that after applying paragraph there shall be sec_847 provides authority for regulations as may be necessary or scaf-148328-04 to the extent that any amount added to the special loss discount account is not subtracted from such account before the 15th year after the year for which the amount was so added such amount shall be subtracted from such account for such 15th year and included in gross_income for such 15th year appropriate to carry out the purposes of the section including regulations providing for the separate application of this section with respect to each accident_year a vintaging methodology would be used similar to the approach of sec_846 which implements reserve discounting by accident_year under sec_11 for any_tax year after the enactment of this section the secretary shall prescribe regulations providing for a reduction in the amount of any special estimated_tax payments made for years before the effective date of such sec_11 rate reductions such reduction in the amount of such payments shall reduce the amount of such payments to the amount that they would have been if the special deduction permitted under paragraph had occurred during a year that the lower marginal_rate under sec_11 applied similar rules shall be applied in the event of a marginal_rate increase any_tax imposed in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later sec_847 provides that in the event of a reduction in any_tax rate provided sec_6511 provides that a claim for credit or refund of an overpayment of analysis while no regulations have been promulgated under sec_847 the application of the statute to the sec_11 rate change is clear especially since during the time frame under consideration w was subject_to tax at the regular sec_11 corporate tax_rates while the language in sec_847 focused more heavily on a decrease in the sec_11 rates the statute clearly states that its intended application was to sec_11 rate increases as well an illustration of a rate decrease situation would be as follows if in the first year after the effective date of the operation of sec_847 the highest corporate rate wa sec_34 an insurance_company choosing to claim a dollar_figure deduction under sec_847 would make a special estimated_tax payment of dollar_figure if however in the second year after the effective date of sec_847 the highest sec_11 corporate rate were to decrease to the insurance_company would be considered to have made a special estimated_tax payment for the first year of dollar_figure conversely if again in the first year the highest sec_11 rate were in order to claim a deduction an insurance_company must make a special estimated_tax payment for the first year of dollar_figure however if in the second year the highest sec_11 corporate tax_rate were to increase to the first year special estimated_tax payment for the first year would be deemed to be dollar_figure in the present illustration we assume there were pre-1993 special estimated_tax payments of dollar_figure for each dollar_figure of sec_847 deductions taken however with the accordingly each accident_year prior to that has a setp amount will be with respect to the audit adjustments for each accident_year we are assuming scaf-148328-04 sec_11 highest corporate rate increase from to the dollar_figure paid for the special estimated_tax payment is now considered to be dollar_figure while the foregoing was intended to be a mere simple illustration the total amount of the increase in w’s example is dollar_figureb increased by under sec_847 to reflect the sec_11 rate change the restored setp accounts are available to offset any increase in tax should amounts in the respective accident_year slda accounts be included in income otherwise the setp amount in a particular accident_year will be treated as a regular estimated_tax payment under sec_6511 in the corresponding subsequent 16th year that taxable_income that included slda amounts was offset by setp payments prior to the audit adjustments the audit adjustments would have reduced taxable_income in the appropriate accident_year thus eliminating the need to use setps to reduce tax sec_847 requires that the setp account for each accident_year be restored to the extent the setp payments are not needed to offset the tax_liability for such accident_year as a result of the inclusion of the slda amounts the restored setp amount for each accident_year is not immediately refunded but is treated as an estimated_tax payment in the subsequent 16th year regular estimated_tax payments are subject_to a claim for credit or refund under the provisions of sec_6511 item insurance_company x awkward presentations of federal_income_tax returns claiming the sec_847 deduction for example on the first page of x’s return for calendar_year x showed the full amount of its taxable_income without reduction for the sec_847 deduction however the front page of the return contained a reference to a sec_847 deduction and the return also included a schedule explaining and providing a computation for the sec_847 deduction x made a similar deduction in subsequent years and made the setps as it indicated on the schedules attached to those subsequent returns service personnel in processing x’s return did not pick up on the sec_847 deductions and the corresponding setps instead the service did not allow the sec_847 deductions and did not maintain a setp account but rather applied all of x’s estimated_tax payments along with x’s intended setp to x’s tax as calculated by the service without regard to sec_847 we assume that x has received no tax_benefit as a result of having its setp mischaracterized by the service and treated as a regular_tax payment in this illustration the service_center proposes to comply with x’s desire to have the service establish the setp and otherwise comply with the actions made by x in its original return filed for year and following tax years based upon the fact that the service had notice that x sought tax treatment under sec_847 and as x acted consistent with that section we agree item insurance_company y in this situation the focus is on the fact that some insurance_companies had the facts may be different y may be looking at its historical data for year this fact pattern appears to describe a situation where insurance_company y had scaf-148328-04 never prior to year claimed a deduction under sec_847 in its year federal_income_tax return however y for the first time filed a return claiming all the sec_847 aggregate deductions that it did not take in several prior tax years the facts state that the sec_847 claim includes a year prior to the effective date of sec_847 ie year y is assumed to have made a setp with respect to its deduction claims for year as a condition of taking these sec_847 deductions for its year return we assume that y’s claim would measure the difference between the amount of the undiscounted_unpaid_losses as defined in sec_846 and the amount of the related discounted_unpaid_losses determined under sec_846 for each accident_year as of the end of that accident_year and then aggregate all of the accident_year amounts by way of example we assume that for year the difference between the above two amounts the undiscounted and the discounted was dollar_figure year 3’s difference was dollar_figure year 4’s difference was dollar_figure etc y’s year return position would be that it is entitled to deduct in year the sum of dollar_figure dollar_figure dollar_figure etc if that is indeed y’s return position for its year we disagree year and year and concluding that if it had claimed a sec_847 deduction with respect to year year and year based upon the difference between the amount of the undiscounted_unpaid_losses attributable to losses_incurred in taxable years beginning after date and the amount of the related discounted_unpaid_losses determined under sec_846 it would have been able to deduct dollar_figure dollar_figure and dollar_figure respectively y may not be claiming in year deductions of such amounts from those prior years instead y may be looking at its data and finding that from its year year and year accident years it has a difference in amounts of the undiscounted_unpaid_losses attributable to losses_incurred in taxable years beginning after date and the amount of the related discounted_unpaid_losses determined under sec_846 remaining in year y should check its data again to ensure that the amount proposed to be deducted with respect to year was not already in its year figure and the amount proposed to be deducted with respect to year was not a duplication of any amounts proposed to be deducted with respect to its year or year finally y may have concluded that it had a difference between the two amounts the discounted and the undiscounted that was deductible under sec_847 with respect to the year year and year accident years of dollar_figure dollar_figure and dollar_figure respectively and deducted the sum of those amounts under sec_847 in year if these are the facts then we would agree with y see generally notice_88_100 1988_2_cb_439 which in section v provides guidance with respect certain long tailed lines which extend the vintaging of accident years beyond factors applicable for shorter tailed lines item insurance_company z company subsidiaries all of which were members of z’s group and joined with z on its consolidated federal_income_tax return z sold the stock of one of its insurance subsidiaries to a new consolidated_group the facts state that each subsidiary has a insurance_company z was the parent_corporation of a number of insurance scaf-148328-04 computation to arrive at the sec_847 deduction as well as the amounts for the slda and setp accounts z approached the service_center personnel and requested a transfer of what it views to be the proper amount in the slda to the insurance subsidiary it just sold to an unrelated consolidated_group z noted that it does not agree with its former subsidiary as to the proper amount that should be transferred to its former insurance subsidiary we do not believe that we have enough information to answer this question we do not know what the service did with the information it received that is what accounts for what taxpayer were set up under sec_847 for what years and in what amounts we do not know the respective positions of z and its former insurance subsidiary eg does the difference of views result from a mere calculation error in addition we do not know what the position of the service_center is or what response it made or proposes to make in response to z’s inquiry we would note that the general instructions to the current form_8816 provide guidance each member of a consolidated_group claiming a sec_847 deduction must file a separate form_8816 do not combine several taxpayers on one form_8816 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
